PER CURIAM.
Appellant appeals the denial of his rule 3.800 motion to correct sentence. The state concedes that the case must be remanded to the lower court so that the lower court can attach a copy of the sentencing transcript to its order. See Wright v. State, 589 So.2d 382 (Fla. 4th DCA 1991) (post-conviction order which summarily denied jail-time credit issue had to be remanded due to trial court’s failure to attach portion of record that conclusively refuted defendant’s claim). Accordingly, we reverse and remand.
GUNTHER, C.J., and GLICKSTEIN and SHAHOOD, JJ., concur.